Citation Nr: 0027712	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from June 1994 to June 1997.  
Her claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO denied an 
evaluation in excess of 10 percent for service-connected low 
back strain.  The veteran disagreed, and this appeal ensued.  
It is pointed out that the veteran was first granted service 
connection for this condition in an April 1998 rating 
decision, and that her claim for an increased rating was 
received at the RO four months later.  Inasmuch as this claim 
could liberally be construed as a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

The veteran claims that her recently service-connected low 
back strain is more than 10 percent disabling.  The Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), which gives 
rise to the VA's duty to assist.  See Fenderson, 12 Vet. App. 
at 127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  

A review of the record reflects that the veteran was afforded 
a VA examination in January 1998 in conjunction with her 
claim for service connection.  Full range of motion and 
minimal other findings were shown.  Nonetheless, in April 
1998, in view of service records, outpatient treatment and X-
ray records, the RO granted service connection for low back 
strain with periodic flare-ups, and awarded a 10 percent 
rating under Diagnostic Code 5295.  In October 1998, the 
veteran submitted a statement indicating that she had 
experienced a significant increase in the severity of her 
back condition.  An additional VA examination was conducted 
in February 1999.  

The Board notes that all treatment records referred to by the 
veteran have been secured by the RO.  Although there is the 
aforementioned examination report from the February 1999 
examination, that report does not include range of motion 
findings.  The Board observes that the examiner documented 
the veteran's failure to comply, and, noting the 
inconsistencies of the veteran's responses, suggested that 
her performance of the tasks required on examination 
invalidated the results.  It is also noted, however, that the 
examiner clearly indicated that examination was conducted 
without the benefit of a review of the veteran's claims 
folder.  Moreover, the record indicates that the February 
1999 VA examination recommended that the veteran undergo 
magnetic resonance imaging (MRI) to determine the full extent 
of her back disability.  While there is some conflicting 
evidence as to whether the MRI was not accomplished due to 
the fault of the veteran or the fault of VA, the veteran has 
indicated her desire to undergo such testing.  The February 
1999 examiner has indicated that the procedure would be 
helpful in the assessment of whether there is a degenerative 
disc process to account for some of the veteran's reported 
subjective complaints.  Since the examiner indicated that the 
findings reported by him were not an accurate assessment of 
the symptomatology associated with the veteran's low back 
disorder regardless of the results of x-rays or MRI tests, 
the Board believes that rescheduling the MRI in conjunction 
with a VA orthopedic evaluation would also be helpful in 
assessing the current limitations presented by the service-
connected low back strain.  

Further, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that, in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board is of the opinion that an additional 
medical examination addressing these criteria would be 
helpful.  

The Board cautions the veteran that in the event she fails to 
report to the examination ordered presently without good 
cause, she will be rated on the evidence of record.  
38 C.F.R. § 3.655 (1999).  Her cooperation is strongly 
encouraged.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of her service-connected low 
back strain.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include all relevant tests, including MRI 
if not already accomplished, and X-rays.  
The examiner must note the presence or 
absence of arthritis of the back, and 
comment upon the etiology of all 
abnormalities present, if possible.  The 
examination must include measurements of 
the ranges of motion.  The examiner 
should be asked to determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
back disability; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain in the back 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If more 
than one disability of the low back is 
diagnosed, the examiner should indicate 
the relationship, if any, of that 
disability to the veteran's service-
connected low back strain. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

3.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for low back strain 
with consideration of DeLuca, supra.  If 
any benefit sought remains denied, the 
veteran and her representative should 
then be furnished with a supplemental 
statement of the case and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


